EXHIBIT 4
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 1 of 23




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                      Case No. 20-22615-Civ-WILLIAMS/TORRES

   MALAUBE, LLC,

         Plaintiff,

   v.

   GREENWICH INSURANCE COMPANY,

         Defendant.

   ___________________________________________/

                        REPORT AND RECOMMENDATION
                      ON DEFENDANT’S MOTION TO DISMISS

         This matter is before the Court on Greenwich Insurance Company’s

   (“Defendant” or “Greenwich”) motion to dismiss against Malaube, LLC’s (“Plaintiff”)

   amended complaint. [D.E. 10]. Plaintiff responded to Defendant’s motion on July

   30, 2020 [D.E. 14] to which Defendant replied on August 6, 2020.          [D.E. 15].

   Therefore, Defendant’s motion is now ripe for disposition.            After careful

   consideration of the motion, response, reply, relevant authority, and for the reasons

   discussed below, Defendant’s motion to dismiss should be GRANTED.1




   1     On August 7, 2020, the Honorable Kathleen Williams referred Defendant’s
   motion to dismiss to the undersigned Magistrate Judge for disposition. [D.E. 16].

                                            1
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 2 of 23



                                   I. BACKGROUND

         Plaintiff filed this action on April 23, 2020 [D.E.1] in Florida state court,

   seeking to recover insurance benefits for the loss of business income as a result of

   government shutdowns in response to the COVID-19 pandemic.2 On September 25,

   2019, Greenwich entered into an insurance contract with Plaintiff with the latter

   agreeing to make payments in exchange for Greenwich’s promise to indemnify for

   losses including business income at Plaintiff’s restaurant.3 Plaintiff alleges that the

   insurance policy is in full effect, providing business income and personal property

   insurance from September 25, 2019 to September 25, 2020.

         On March 17, 2020, Miami-Dade Mayor Carlos Gimenez signed an order to

   close all restaurants for indoor dining and only permitted takeout and delivery as a

   result of the COVID-19 pandemic. Florida Governor, Ron DeSantis, then issued an

   executive order on March 20, 2020 that closed all onsite dining at restaurants.4

   Plaintiff claims that these orders resulted in significant business losses for

   Plaintiff’s restaurant and that Greenwich was obligated to pay because of

   government orders that prohibited access to indoor dining.            When Plaintiff

   demanded payment for these losses, Greenwich denied Plaintiff’s claim because

   Plaintiff did not experience any physical loss or damage to the insured property.

   Plaintiff now fears that, with Greenwich’s improper denial of its insurance benefits,

   2      Defendant removed this case to federal court on June 24, 2020 based on the
   Court’s diversity jurisdiction. Plaintiff is a citizen of Florida and Greenwich is a
   citizen of Delaware and Connecticut.

   3     The restaurant serves Italian food at 5748 Sunset Drive, Miami, FL 33143.

   4     We refer to these collectively as the Florida Emergency Orders.

                                             2
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 3 of 23



   its restaurant may be forced to close permanently.         Therefore, Plaintiff seeks a

   declaratory judgment that that the insurance policy provides coverage for the losses

   stemming from the government shutdowns including costs, prejudgment interest,

   and attorney’s fees.

                      II. APPLICABLE PRINCIPLES AND LAW

         Under Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a claim

   for failure to state a claim upon which relief can be granted. “To survive a motion to

   dismiss, a complaint must contain sufficient factual matter, accepted as true, to

   ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

   678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

   Conclusory statements, assertions or labels will not survive a 12(b)(6) motion to

   dismiss.   Id.   “A claim has facial plausibility when the plaintiff pleads factual

   content that allows the court to draw the reasonable inference that the defendant is

   liable for the misconduct alleged.” Id.; see also Edwards v. Prime, Inc., 602 F.3d

   1276, 1291 (11th Cir. 2010) (setting forth the plausibility standard).          “Factual

   allegations must be enough to raise a right to relief above the speculative level[.]”

   Twombly, 550 U.S. at 555 (citation omitted). Additionally:

         Although it must accept well-pled facts as true, the court is not
         required to accept a plaintiff's legal conclusions. Ashcroft v. Iqbal, 556
         U.S. 662, 678 (2009) (noting “the tenet that a court must accept as true
         all of the allegations contained in a complaint is inapplicable to legal
         conclusions”). In evaluating the sufficiency of a plaintiff's pleadings,
         we make reasonable inferences in Plaintiff's favor, “but we are not
         required to draw plaintiff’s inference.” Aldana v. Del Monte Fresh
         Produce, N.A., Inc., 416 F.3d 1242, 1248 (11th Cir. 2005). Similarly,
         “unwarranted deductions of fact” in a complaint are not admitted as
         true for the purpose of testing the sufficiency of plaintiff's allegations.



                                               3
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 4 of 23



         Id.; see also Iqbal, 556 U.S. at 681 (stating conclusory allegations are
         “not entitled to be assumed true”).

   Sinaltrainal v. Coca-Cola, 578 F.3d 1252, 1260 (11th Cir. 2009), abrogated on other

   grounds by Mohamad v. Palestinian Auth., 566 U.S. 449, 453 n.2, (2012).            The

   Eleventh Circuit has endorsed “a ‘two-pronged approach’ in applying these

   principles: 1) eliminate any allegations in the complaint that are merely legal

   conclusions; and 2) where there are well-pleaded factual allegations, ‘assume their

   veracity and then determine whether they plausibly give rise to an entitlement to

   relief.’” American Dental Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010)

   (quoting Iqbal, 556 U.S. at 679).

                                       III. ANALYSIS

         Defendant seeks to dismiss Plaintiff’s amended complaint for three

   independent reasons.5 First, Defendant argues that the insurance policy was never

   triggered because it excludes any coverage for viruses, bacteria, or other

   microorganisms that induce physical distress, illness, or disease.              Second,

   Defendant claims that there is no insurance coverage because Plaintiff failed to

   allege that it suffered any direct physical loss or damage to property. And third,

   5      In determining whether Plaintiff’s amended complaint fails to state a claim,
   we may consider the language of the policy itself because exhibits are part of a
   pleading “for all purposes.” Fed. R. Civ. P. 10(c); see also Solis–Ramirez v. U.S. Dep’t
   of Justice, 758 F.2d 1426, 1430 (11th Cir. 1985) (“Under Rule 10(c) Federal Rules of
   Civil Procedure, such attachments are considered part of the pleadings for all
   purposes, including a Rule 12(b)(6) motion.”). To the extent the complaint’s
   allegations conflict with the exhibit, the exhibit must control. See Hoefling v. City of
   Miami, 811 F.3d 1271, 1277 (11th Cir. 2016) (“A district court can generally
   consider exhibits attached to a complaint in ruling on a motion to dismiss, and if the
   allegations of the complaint about a particular exhibit conflict with the contents of
   the exhibit itself, the exhibit controls.”) (citing Crenshaw v. Lister, 556 F.3d 1283,
   1292 (11th Cir. 2009)).

                                              4
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 5 of 23



   Defendant reasons that the two Florida Emergency Orders never prohibited

   Plaintiff from accessing the insured property – a prerequisite that must be satisfied

   before insurance coverage can apply.     Before we consider the merits, we must

   consider the general principles governing the interpretation of insurance contracts

   under Florida law. These principles are necessary, as they will inform the analysis

   that follows.

         A.        General Principles of Insurance Contracts

          “Under Florida law, an insurance policy is treated like a contract, and

   therefore ordinary contract principles govern the interpretation and construction of

   such a policy.” Pac. Emp’rs Ins. Co. v. Wausau Bus. Ins. Co., 2007 WL 2900452, at

   *4 (M.D. Fla. Oct. 2, 2007) (citing Graber v. Clarendon Nat'l Ins. Co., 819 So. 2d

   840, 842 (Fla. 4th DCA 2002)).      The interpretation of an insurance contract –

   including the question of whether an insurance provision is ambiguous – is a

   question of law. See id.; Travelers Indem. Co. of Illinois v. Hutson, 847 So. 2d 1113

   (Fla. 1st DCA 2003) (stating that whether an ambiguity exists in a contract is a

   matter of law).

         In addition, “[u]nder Florida law, insurance contracts are construed according

   to their plain meaning.” Garcia v. Fed. Ins. Co., 473 F.3d 1131, 1135 (11th Cir.

   2006) (quoting Taurus Holdings, Inc. v. U.S. Fid. & Guar. Co., 913 So. 2d 528, 532

   (Fla. 2005)). The “terms of an insurance policy should be taken and understood in

   their ordinary sense and the policy should receive a reasonable, practical and

   sensible interpretation consistent with the intent of the parties-not a strained,




                                            5
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 6 of 23



   forced or unrealistic construction.” Siegle v. Progressive Consumers Ins. Co., 819 So.

   2d 732, 736 (Fla. 2002) (quoting Gen. Accident Fire & Life Assurance Corp. v.

   Liberty Mut. Ins. Co., 260 So. 2d 249 (Fla. 4th DCA 1972)); see also Gilmore v. St.

   Paul Fire & Marine Ins., 708 So. 2d 679, 680 (Fla. 1st DCA 1998) (“The language of

   a policy should be read in common with other policy provisions to accomplish the

   intent of the parties.”).

          However, if there is more than one reasonable interpretation of an insurance

   policy, an ambiguity exists and it “should be construed against the insurer.” Pac.

   Emp’rs Ins., 2007 WL 2900452, at *4 (citing Purrelli v. State Farm Fire & Cas.

   Co., 698 So. 2d 618, 620 (Fla. 2d DCA 1997)). Where an interpretation “involve[s]

   exclusions to insurance contracts, the rule is even clearer in favor of strict

   construction against the insurer: exclusionary provisions which are ambiguous or

   otherwise susceptible to more than one meaning must be construed in favor of the

   insured.” Sphinx Int’l, Inc. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 412 F.3d

   1224, 1228 (11th Cir. 2005) (quoting State Farm Mut. Auto. Ins. Co. v. Pridgen, 498

   So. 2d 1245, 1248 (Fla. 1986)). An insurance policy must, of course, be ambiguous

   before it is subject to these rules. See Taurus Holdings, Inc., 913 So. 2d at 532

   (“Although ambiguous provisions are construed in favor of coverage, to allow for

   such a construction the provision must actually be ambiguous.”). An ambiguous

   policy must, for example, have a genuine inconsistency, uncertainty, or ambiguity in

   meaning after the court has applied the ordinary rules of construction. See Deni

   Assocs. of Florida, Inc. v. State Farm Fire & Cas. Ins. Co.,711 So. 2d 1135 (Fla.




                                             6
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 7 of 23



   1998). “Just because an operative term is not defined, it does not necessarily mean

   that the term is ambiguous.” Amerisure Mut. Ins. Co. v. Am. Cutting & Drilling

   Co., 2009 WL 700246, at *4 (S.D. Fla. Mar. 17, 2009) (citing Swire Pac. Holdings,

   Inc. v. Zurich Ins. Co., 845 So. 2d 161, 166 (Fla. 2003)).

         On the other hand, “if a policy provision is clear and unambiguous, it should

   be enforced according to its terms whether it is a basic policy provision or an

   exclusionary provision.” Hagen v. Aetna Cas. & Sur. Co., 675 So. 2d 963, 965 (Fla.

   5th DCA 1996). Ultimately “in the absence of some ambiguity, the intent of the

   parties to a written contract must be ascertained from the words used in the

   contract, without resort to extrinsic evidence.” Fireman’s Fund Ins. Co. v. Tropical

   Shipping & Const. Co., 254 F.3d 987, 1003 (11th Cir. 2001) (quoting Lee v.

   Montgomery, 624 So. 2d 850, 851 (Fla. 1st DCA 1993)).

         When the parties dispute coverage and exclusions under a policy, a burden-

   shifting framework applies. “A person seeking to recover on an insurance policy has

   the burden of proving a loss from causes within the terms of the policy[,] and if such

   proof of loss is made within the contract of insurance, the burden is on the insurer

   to establish that the loss arose from a cause that is excepted from the policy.” U.S.

   Liab. Ins. Co. v. Bove, 347 So. 2d 678, 680 (Fla. 3d DCA 1977) (alteration added;

   citations omitted). If the insurer is able to establish that an exclusion applies, the

   then burden shifts back to the insured to prove an exception to the exclusion. See

   id.; see also IDC Const., LLC. v. Admiral Ins. Co., 339 F. Supp. 2d 1342, 1348 (S.D.

   Fla. 2004) (“When an insurer relies on an exclusion to deny coverage, it has the




                                              7
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 8 of 23



   burden of demonstrating that the allegations in the complaint are cast solely and

   entirely within the policy exclusions and are subject to no other reasonable

   interpretation.”). That is, “if there is an exception to the exclusion, the burden once

   again is placed on the insured to demonstrate the exception to the exclusion.” East

   Fla. Hauling, Inc. v. Lexington Ins. Co., 913 So. 2d 673, 678 (Fla. 3d DCA 2005)

   (citing LaFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1516 (11th Cir. 1997)).

         B.      The Business Income Exclusion

          Having set forth the relevant legal principles, Defendant’s strongest

   argument is that Plaintiff’s amended complaint fails to state a claim because the

   insurance policy only provides coverage for the actual loss of business income if a

   direct physical loss or damage to the property causes a suspension to Plaintiff’s

   operations:

         We will pay for the actual loss of Business Income you sustain due to
         the necessary “suspension” of your “operations” during the “period of
         restoration”. The “suspension” must be caused by direct physical loss
         of or damage to property at premises which are described in the
         Declarations and for which a Business Income Limit of Insurance is
         shown in the Declarations.

   [D.E. 5-1 at 53]. The policy further provides coverage for extra expenses during a

   period of restoration, but that also only applies if the insured property suffers direct

   physical loss or damage:

         Extra Expense Coverage is provided at the premises described in the
         Declarations only if the Declarations show that Business Income
         Coverage applies at that premises.

         Extra Expense means necessary expenses you incur during the “period
         of restoration” that you would not have incurred if there had been on




                                              8
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 9 of 23



          direct physical loss or damage to property caused by or resulting from
          a Coverage Cause of Loss.

   Id. at 53.

          Defendant argues that Plaintiff has failed to state a claim because there are

   no allegations that the insured property has ever suffered a direct physical loss or

   damage. Instead, Plaintiff alleges that two Florida Emergency Orders limited the

   full use of its restaurant and that, as a result, Plaintiff suffered significant

   businesses losses. [D.E. 5 at ¶¶ 13-14 (“On March 17, 2020, Miami-Dade Mayor,

   Carlos Gimenez, signed an order to close all restaurants for dining in and only

   permitting takeout and delivery. On March 20, 2020, the Florida Governor, Ron

   DeSantis, issued an executive order closing all onsite dining at restaurants”)].

   Defendant also states that the amended complaint concedes that the Florida

   Emergency Orders were issued in response to the COVID-19 pandemic and entirely

   unrelated to any physical loss or damage to Plaintiff’s property. See id. at 18 (“The

   Government Shutdowns that interfered with [Plaintiff’] access to its business came

   as a result of the COVID-19 pandemic.”).       Because Plaintiff’s allegations seek

   coverage for pure economic losses stemming with no connection to any physical loss

   or damage, Defendant reasons that Plaintiff’s amended complaint must be

   dismissed.

          Plaintiff’s response is that there is an ongoing debate in both state and

   federal courts on the meaning of “direct physical loss” and “direct physical damage.”

   Plaintiff contends, for example, that the use of the “or” in the phrase “direct

   physical loss or damage” suggests that the two terms are not the same, and that



                                            9
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 10 of 23



   they must be distinct. If the terms were the same, Plaintiff believes that it would

   render some component of the insurance policy meaningless and undermine a

   fundamental rule of Florida contract law. See, e.g., Westport Ins. Corp. v. Tuskegee

   Newspapers, Inc., 402 F.3d 1161, 1166 (11th Cir. 2005) (“[A] court will attempt to

   give meaning and effect, if possible, to every word and phrase in the contract, . . .

   and a construction which neutralizes any provision of a contract should never be

   adopted if the contract can be so construed as to give effect to all the provisions.”)

   (quoting J. Appleman, Insurance Law and Practice § 7383 (1981)).

         Plaintiff also states that the Florida Emergency Orders caused a direct

   physical loss because they forced Plaintiff to close its indoor dining to mitigate the

   spread of COVID-19. As support, Plaintiff references several state and federal court

   opinions – some of which date back to the 1970s – with a contention that these are

   the “better reasoned cases” in the ongoing debate and that they are consistent with

   Florida law. Plaintiff then asserts, with a reference to several other cases, that the

   inability to use the intended purpose of a business constitutes a direct physical loss

   because Plaintiff had no option other than to close the indoor dining section of its

   restaurant. Thus, Plaintiff equates the closure of its indoor dining to a physical loss

   because the business could no longer operate for its intended purpose.

         To begin, Plaintiff’s response is, in many respects, unhelpful because it is

   conclusory and fails to put forth any substantive reasons in support of its position.

   Plaintiff makes assertions, for example, that physical damage is different from

   physical loss and then follows that statement with a string cite of parentheticals




                                             10
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 11 of 23



   with no explanation as to how any of the cases are relevant. Plaintiff complicates

   matters further when it references cases, some of which are decades old, across the

   country (including Michigan, Minnesota, and California) but then fails to offer any

   analysis whatsoever. Plaintiff just leaves it for the Court to examine these cases,

   and to do the work that Plaintiff should have done in the first place. That is,

   Plaintiff invites the Court to develop its own argument and determine which of

   these cases (1) are relevant to Florida law, (2) are applicable to the insurance policy

   in this case, (3) offers a persuasive distinction between physical loss and damage,

   and (4) are analogous to the partial closure of a business.         Hence, Plaintiff’s

   response is largely unpersuasive. See United States Liab. Ins. Co. v. Bove, 347 So.

   2d 678, 680 (Fla. 3rd DCA 1977) (stating that a party claiming coverage has the

   burden of proof to establish that coverage exists).

         Putting aside this problem, Plaintiff argues that physical loss does not

   require structural alteration and that a property’s inability to operate with its

   intended purpose (i.e. the operation of both its indoor and outdoor dining sections)

   falls within the insurance policy’s coverage. The policy does not define “physical

   loss” or “physical damage.” However, “[t]he mere failure to provide a definition of

   a term involving coverage does not render the term ambiguous.” Those Certain

   Underwriters at Lloyd’s London v. Karma Korner, LLC, 2011 WL 1150466, at *2

   (M.D. Fla. 2011) (citation omitted). When a policy does not define a term, the plain

   and generally accepted meaning should be applied. See Evanston Ins. Co. v. S & Q

   Prop. Inv., LLC, 2012 WL 4855537, at *2 (S.D. Fla. 2012).




                                             11
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 12 of 23



            Defendant argues that, under the plain meaning of the word “physical”,

   Plaintiff has not alleged coverage for any loss because, by definition, the policy

   excludes losses that are intangible. See, e.g., 10A Couch On Insurance § 148.46 (3d

   Ed. 2019) (“[T]he requirement that the loss be ‘physical,’ given the ordinary

   definition of that term, is widely held to exclude losses that are intangible or

   incorporeal, and, thereby to preclude any claim against the property insurer when

   the insured merely suffers a detrimental economic impact unaccompanied by a

   distinct, demonstrable, physical alteration of the property.”). This is persuasive, in

   some respects, because courts in our district have found that “[a] direct physical loss

   ‘contemplates an actual change in insured property then in a satisfactory state,

   occasioned by accident or other fortuitous event directly upon the property causing

   it to become unsatisfactory for future use or requiring that repairs be made to make

   it so.”’ Mama Jo’s, Inc. v. Sparta Ins. Co., 2018 WL 3412974, at *9 (S.D. Fla. June

   11, 2018) (quoting MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co.,

   187 Cal. App. 4th 766, 779 (2010)), aff'd, 2020 WL 4782369 (11th Cir. Aug. 18,

   2020).

            While neither party cited a binding decision on the meaning of “direct

   physical loss” or “direct physical damage” under Florida law, a case that addresses

   many of the arguments presented is a district court’s recent decision in Studio 417,

   Inc. v. Cincinnati Ins. Co., 2020 WL 4692385, at *4 (W.D. Mo. Aug. 12, 2020).

   There, the plaintiffs purchased insurance policies for their hair salons and

   restaurants. The policies provided coverage for physical losses or physical damages,




                                             12
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 13 of 23



   and the plaintiffs argued that they should recover the insurance proceeds as a

   result of the Covid-19 pandemic. The defendants moved to dismiss because – with

   the policies requiring either a direct physical loss or damage – the plaintiffs could

   not recover unless there was an actual, tangible, permanent, or physical alteration

   to the insured properties.     The district court rejected that argument, however,

   because “loss” and “damage” could not be conflated with the “or” separated between

   them. Instead, the court had to “give meaning to both terms,” to avoid the other

   from being superfluous. Studio 417, Inc., 2020 WL 4692385, at *5 (citing Nautilus

   Grp., Inc. v. Allianz Global Risks US, 2012 WL 760940, at * 7 (W.D. Wash. Mar. 8,

   2012) (stating that “if ‘physical loss’ was interpreted to mean ‘damage,’ then one or

   the other would be superfluous”)).

         The district court then referenced several decisions where courts have

   recognized that, absent a physical alteration, a physical loss may occur when a

   property is uninhabitable or substantially unusable for its intended purpose.

   Studio 417, Inc., 2020 WL 4692385, at *5 (citing Port Auth. of New York and New

   Jersey v. Affiliated FM Ins. Co., 311 F.3d 226, 236 (3d Cir. 2002) (affirming the

   denial of coverage but recognizing that “[w]hen the presence of large quantities of

   asbestos in the air of a building is such as to make the structure uninhabitable and

   unusable, then there has been a distinct [physical] loss to its owner”); Prudential

   Prop. & Cas. Ins. Co. v. Lilliard-Roberts, 2002 WL 31495830, at * 9 (D. Or. June 18,

   2002) (citing case law for the proposition that “the inability to inhabit a building [is]

   a ‘direct, physical loss’ covered by insurance”); General Mills, Inc. v. Gold Medal Ins.




                                              13
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 14 of 23



   Co., 622 N.W.2d 147, 152 (Minn. Ct. App. 2001) (“We have previously held that

   direct physical loss can exist without actual destruction of property or structural

   damage to property; it is sufficient to show that insured property is injured in some

   way.”)); see also Murray v. State Farm Fire & Cas. Co., 203 W.Va. 477, 509

   (1998) (holding policyholders to suffer a “direct physical loss” when their homes

   were rendered uninhabitable due to threat of rockfall); W. Fire Ins. Co. v. First

   Presbyterian Church, 165 Colo. 34, 437 P.2d 52, 55 (1968) (holding that the

   policyholder suffered “direct physical loss” when “the accumulation of gasoline

   around and under the [building caused] the premises to become so infiltrated and

   saturated as to be uninhabitable, making further use of the building highly

   dangerous”).

         The court also acknowledged that there were cases where an actual

   alteration was required to show a “physical loss,” but distinguished those on the

   basis that they were, for the most part, decided on a motion for summary judgment,

   factually dissimilar, or non-binding. Id. (citing Source Food Tech., Inc. v. U.S. Fid.

   & Guar. Co., 465 F.3d 834, 838 (8th Cir. 2006) (affirming the denial of insurance

   coverage on a motion for summary judgment and under Minnesota law)); Mama

   Jo’s, Inc., 2018 WL 3412974, at *8 (granting summary judgment in favor of the

   insurance company because the plaintiff could not “show that there was any

   suspension of operations caused by ‘physical damage.”’) (citing Ramada Inn

   Ramogreen, Inc. v. Travelers Indem. Co. of Am., 835 F.2d 812, 814 (11th Cir.




                                            14
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 15 of 23



   1988) (“[R]ecovery is intended when the loss is due to inability to use the premises

   where the damage occurs.”).6

          In light of these decisions, the district court denied the defendant’s motion to

   dismiss because the plaintiffs alleged that COVID-19 was a highly contagious virus

   that was physically present in viral fluid particles and deposited on surfaces and

   objects.   The plaintiffs further alleged that the physical substance was on the

   premises and caused them to cease or suspend operations. That is, “[r]egardless of

   the allegations in . . . other cases, Plaintiffs . . . plausibly alleged that COVID-19

   particles attached to and damaged their property, which made their premises

   unsafe and unusable.” Studio 417, Inc., 2020 WL 4692385, at *6. And that was

   “enough to survive a motion to dismiss.” Id.

          This case is materially different because Plaintiff has not alleged any

   physical harm. There is no allegation, for example, that COVID-19 was physically

   present on the premises. Instead, Plaintiff only alleges that two Florida Emergency

   6     In Source Food, the insured’s beef was not allowed to cross from Canada into
   the United States because of an embargo related to mad cow disease. The insured
   was therefore unable to fill orders and had to find a new supplier. The insured
   sought coverage based on a provision requiring “direct physical loss to property,”
   but the district court denied coverage and the Eighth Circuit affirmed, explaining
   that:

          Although Source Food’s beef product in the truck could not be
          transported to the United States due to the closing of the border to
          Canadian beef products, the beef product on the truck was not—as
          Source Foods concedes—physically contaminated or damaged in any
          manner. To characterize Source Food’s inability to transport its
          truckload of beef product across the border and sell the beef product in
          the United States as direct physical loss to property would render the
          word ‘physical’ meaningless.

   Source Food Tech., Inc., 465 F.3d at 838.

                                               15
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 16 of 23



   Orders forced the closure of its restaurant.     And, as stated earlier, courts have

   found this to be insufficient to state a claim because there must be some allegation

   of actual harm:

         The critical policy language here—“direct physical loss or damage”—
         similarly, and unambiguously, requires some form of actual, physical
         damage to the insured premises to trigger loss of business income and
         extra expense coverage. [Plaintiff] simply cannot show any such loss
         or damage to the 40 Wall Street Building as a result of either (1) its
         inability to access its office from October 29 to November 3, 2012, or (2)
         Con Ed’s decision to shut off the power to the Bowling Green network.
         The words “direct” and “physical,” which modify the phrase “loss or
         damage,” ordinarily connote actual, demonstrable harm of some form
         to the premises itself, rather than forced closure of the premises for
         reasons exogenous to the premises themselves, or the adverse business
         consequences that flow from such closure.

   Newman Myers Kreines Gross Harris, P.C. v. Great Northern Ins. Co., 17 F. Supp.

   3d 323, 331 (S.D.N.Y. 2014).

         Plaintiff’s allegations are insufficient to state a claim for an entirely separate

   reason because, when we examine the language of the insurance policy, “direct

   physical” modifies both “loss” and “damage.” That means that any “interruption in

   business must be caused by some physical problem with the covered property . . .

   which must be caused by a ‘covered cause of loss.’” Philadelphia Parking Authority

   v. Federal Ins. Co., 385 F. Supp. 2d 280, 288 (S.D.N.Y. 2005); see also United

   Airlines, Inc. v. Ins. Co. of State of Pa., 385 F. Supp. 2d 343, 349 (S.D.N.Y.

   2005), aff’d 439 F.3d 128 (2d Cir. 2006) (“The inclusion of the modifier ‘physical’

   before ‘damages’ . . . supports [defendant’s] position that physical damage is

   required before business interruption coverage is paid.”).




                                             16
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 17 of 23



         Florida’s appellate courts are in agreement with this interpretation.        The

   Third District has found, for instance, that a “loss” constitutes a diminution of value

   and that, with the modifiers “direct” and “physical,” the alleged damage must be

   actual:

         A “loss” is the diminution of value of something, and in this case, the
         ‘something’ is the insureds’ house or personal property. Loss, Black’s
         Law Dictionary (10th ed. 2014). “Direct” and “physical” modify loss
         and impose the requirement that the damage be actual. Examining
         the plain language of the insurance policy in this case, it is clear that
         the failure of the drain pipe to perform its function constituted a
         “direct” and “physical” loss to the property within the meaning of the
         policy.

   Homeowners Choice Prop. & Cas. v. Miguel Maspons, 211 So. 3d 1067, 1069 (Fla.

   3rd DCA 2017); see also Vazquez v. Citizens Prop. Ins. Corp., 2020 WL 1950831, at

   *3 (Fla. 3rd DCA Mar. 18, 2020) (“Consistent with this plain meaning, the trial

   court determined that the ‘insured loss’ is the property that was actually

   damaged.”); Columbiaknit, Inc. v. Affiliated FM Ins. Co., 1999 WL 619100, at *7 (D.

   Or. Aug. 4, 1999) (holding that a policyholder could not recover under a policy

   requiring “physical loss” unless the claimed mold physically and demonstrably

   damaged the insured property); MRI Healthcare Ctr. of Glendale, Inc., 187 Cal. App.

   4th at 779 (“A direct physical loss contemplates an actual change in insured

   property then in a satisfactory state, occasioned by accident or other fortuitous

   event directly upon the property causing it to become unsatisfactory for future use

   or requiring that repairs be made to make it so.”) (internal quotation marks and

   citation omitted); Mastellone v. Lightning Rod Mut. Ins. Co., 175 Ohio App. 3d 23,

   42 (Ohio Ct. App. 2008).



                                             17
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 18 of 23



          The Eleventh Circuit’s decision in Mama Jo’s Inc. v. Sparta Ins. Co., 2020 WL

   4782369, at *1 (11th Cir. Aug. 18, 2020), is also consistent with our interpretation of

   Florida law.    There, the plaintiff owned and operated a restaurant and, from

   December 2013 until June 2015, there was roadway construction in its general

   vicinity.   The construction generated dust and debris, requiring the plaintiff to

   perform daily cleanings. Although the restaurant was open every day during the

   roadwork, customer traffic decreased and the business suffered an economic loss.

   The plaintiff was insured under a policy, which included coverage for loss of

   business. This policy covered “direct physical loss of or damage to Covered Property

   . . . caused by or resulting from any Covered Cause of Loss.” Id. at *1 (citation and

   quotation marks omitted). The plaintiff submitted a claim to the insurer on the

   basis that dust and debris caused a loss in business. The insurer denied that claim

   because the proof of loss form failed to reflect the existence of any physical damage

   (and it was questionable whether a direct physical loss occurred). Thus, the insurer

   concluded that plaintiff’s claim was not covered under the policy.

          After finding no error in the district court’s decision to exclude several of the

   plaintiff’s experts, the Eleventh Circuit found that the plaintiff failed to show any

   evidence of direct physical loss or damage. The plaintiff alleged that his insurance

   claim had two components: one for cleaning the restaurant and another for the loss

   of business income. In determining whether coverage existed, the Court looked to

   the same Florida decisions we referenced above and found that “direct physical loss”

   is defined as a diminution in value and that the modifiers “direct” and “physical”




                                             18
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 19 of 23



   “imposed the requirement that the damage be actual.”            Id. (citing Homeowners

   Choice Prop. & Cas., 211 So. 3d at 1069; Vazquez, 2020 WL 1950831, at *3).

         The Court then examined whether coverage existed for the cleaning claim

   because the plaintiff’s public adjuster testified that cleaning and painting was all

   that was required. In fact, there was no need for the removal or replacement of any

   items during the construction.      The Eleventh Circuit found that, based on the

   evidence that the district court considered, the cleaning claim did not constitute a

   direct physical loss because these expenses are merely economic losses. Id. at *8

   (“We conclude that the district court correctly granted summary judgment on

   Berries’ cleaning claim because, under Florida law, an item or structure that merely

   needs to be cleaned has not suffered a ‘loss’ which is both ‘direct’ and ‘physical.’”)

   (citing Maspons, 211 So. 3d at 1069 (recognizing that “damage [must] be

   actual”); Vazquez, 2020 WL 1950831, at *3 (same)); see also Universal Image Prods.,

   Inc. v. Fed. Ins. Co., 475 F. App’x 569, 573 (6th Cir. 2012) (“[C]leaning . . . expenses .

   . . are not tangible, physical losses, but economic losses.”); MRI Healthcare Ctr. of

   Glendale, Inc., 187 Cal. App. 4th at 779 (“A direct physical loss ‘contemplates an

   actual change in insured property.”); AFLAC Inc. v. Chubb & Sons, Inc., 260 Ga.

   App. 306, 307 (2003) (same).

         The Eleventh Circuit also agreed with the district court, with respect to the

   business loss claim, because that too required that a suspension of operations be

   caused by direct physical loss or damage to the property. Yet, the plaintiff failed to

   put forward any evidence that it suffered a direct physical loss or damage during




                                              19
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 20 of 23



   the policy period.   And in the absence of any evidence of actual damage, the

   Eleventh Circuit concluded that the district court was correct in granting the

   insurer’s motion for summary judgment.

         When comparing Mama Jo’s to the allegations in this case, Plaintiff’s

   allegations are far weaker. Although the plaintiff in Mama Jo’s failed to put forth

   any evidence that his cleaning claim constituted a direct physical loss, he at least

   alleged that there was a physical intrusion (i.e. dust and debris) into his restaurant.

   Plaintiff has done nothing similar in this case. Plaintiff merely claims that two

   Florida Emergency Orders closed his indoor dining. But, for the reasons already

   stated, this cannot state a claim because the loss must arise to actual damage. And

   it is not plausible how two government orders meet that threshold when the

   restaurant merely suffered economic losses – not anything tangible, actual, or

   physical.

         As a last ditch effort, Plaintiff suggests that we should adopt a more

   expansive definition of “direct physical loss or damage,” so that coverage could apply

   if the property is either uninhabitable or substantially unusable. See, e.g., Port

   Auth. of New York & New Jersey, 311 F.3d at 236 (“When the presence of large

   quantities of asbestos in the air of a building is such as to make the structure

   uninhabitable and unusable, then there has been a distinct loss to its owner.”).

   Assuming we were inclined to ignore both Eleventh Circuit and Florida precedent,

   Plaintiff still fails to state a claim because – even under an expanded definition –

   there are no allegations that the restaurant was uninhabitable or substantially




                                             20
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 21 of 23



   unusable. Plaintiff only alleges that the government forced it to close its indoor

   dining to contain the spread of COVID-19. The government permitted Plaintiff to

   continue its takeout and delivery services.      While Plaintiff never makes clear

   whether it undertook either of these options, the government never made the

   restaurant uninhabitable or substantially unusable. Therefore, under no definition

   of “direct physical loss or damage” has Plaintiff stated a claim where coverage exists

   under this insurance policy.

         Although unnecessary to the disposition of the motion to dismiss, other

   provisions of the insurance policy support the same interpretation.          Take, for

   instance, the “Business Income” and “Extra Expense” provisions where it provides

   coverage for Plaintiff’s operations during a “period of restoration.” [D.E. 5-1 at 53].

   A “period of restoration” is defined in the policy as beginning “(1) 72 hours after the

   time of direct physical loss or damage for Business Income Coverage; or (2)

   [i]mmediately after the time of direct physical loss or damage for Extra Expenses

   Coverage[.]”   Id. at 61.   The policy then states that this “period of restoration”

   “[e]nds on the earlier of (1) [t]he date when the property at the described premises

   should be repaired, rebuilt or replaced with reasonable speed and similar quality; or

   (2) [t]he date when business is resumed at a new permanent location.”               Id.

   (emphasis added).

         “The words ‘repair’ and ‘replace’ contemplate physical damage to the insured

   premises as opposed to loss of use of it.” Newman Myers Kreines Gross Harris, P.C.,

   17 F. Supp. 3d at 332 (United Airlines, 385 F. Supp. 2d at 349 (policy language




                                             21
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 22 of 23



   limiting coverage “for only such length of time [needed] to rebuild, repair or replace

   such part of the Insured Location(s) as has been damaged or destroyed” supports

   the notion that “physical damage is required before business interruption coverage

   is paid”); Philadelphia Parking Auth., 385 F. Supp. 2d at 287 (“‘Rebuild,’ ‘repair’ and

   ‘replace’ all strongly suggest that the damage contemplated by the Policy is physical

   in nature.”)). This means that, if we construe “direct physical loss or damage” to

   require actual harm, it gives effect to the other provisions in the policy. And that is

   exactly what Florida law requires us to do so that no section of the insurance policy

   is left meaningless. See Aucilla Area Solid Waste Admin. v. Madison Cty., 890 So.

   2d   415,   416–17    (Fla.   1st   DCA    2004)    (“Pursuant    to    the   principles

   of contract construction,   we   must   construe   the   provisions    of   a contract in

   conjunction with one another so as to give reasonable meaning and effect to all of

   the provisions.”) (citing Hardwick Properties, Inc. v. Newbern, 711 So. 2d 35, 40–41

   (Fla. 1st DCA 1998)). And making matters worse, the policy further provides that

   the period of restoration “does not include any increased period required due to the

   enforcement of any ordinance or law that . . . [r]egulates the construction, use or

   repair . . . of any property[.]” [D.E. 5-1 at 61]. Thus, if there was any lingering

   doubt on whether a loss of use for pure economic reasons could be recoverable under

   the policy, the other provisions of the policy put that uncertainty to bed.

   Accordingly, Defendant’s motion to dismiss should be GRANTED.




                                             22
Case 1:20-cv-22615-KMW Document 20 Entered on FLSD Docket 08/26/2020 Page 23 of 23



                                   IV. CONCLUSION

         For the foregoing reasons, the Court RECOMMENDS that Defendant’s

   motion to dismiss be GRANTED. If viable under Rule 11, any amended complaint

   should be filed within (14) fourteen days from the date the District Judge adopts

   this Report and Recommendation.7

         Pursuant to Local Magistrate Rule 4(b) and Fed. R. Civ. P. 73, the parties

   have fourteen (14) days from service of this Report and Recommendation within

   which to file written objections, if any, with the District Judge. Failure to timely

   file objections shall bar the parties from de novo determination by the District

   Judge of any factual or legal issue covered in the Report and shall bar the parties

   from challenging on appeal the District Judge’s Order based on any unobjected-to

   factual or legal conclusions included in the Report. 28 U.S.C. § 636(b)(1); 11th Cir.

   Rule 3-1; see, e.g., Patton v. Rowell, 2017 WL 443634 (11th Cir. Feb. 2, 2017); Cooley

   v. Commissioner of Social Security, 2016 WL 7321208 (11th Cir. Dec. 16, 2016).

         DONE AND SUBMITTED in Chambers at Miami, Florida, this 26th day of

   August, 2020.

                                                 /s/ Edwin G. Torres
                                                 EDWIN G. TORRES
                                                 United States Magistrate Judge




   7     Because Plaintiff’s complaint fails for the reasons stated above, we offer no
   opinion on Defendant’s remaining arguments. To the extent Plaintiff files an
   amended complaint, it should ensure that it can survive any other exclusion that
   may exist under the policy.

                                            23
